DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 Claim 11 recites "...inserting a powder comprising iron oxide or Ti-F as a protective coating between the workpiece and the forming punch..." Applicant’s disclosure does not describe claim 11 in a way that would allow one skilled in the art to practice the claimed invention. As further discussed below, the MPEP lays out eight 
(A) The breath of the claims. The first analytical step requires that the Examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 11 requires producing a preform of a valve body of a hollow valve.
(B) The nature of the invention i.e., the subject matter to which the claimed invention pertains. The instant application pertains producing preforms of a valve body of a hollow valve comprising a providing a workpiece and a forming punch a protective coating is required during this process.
(C) The state of the prior art. The current state of the prior art discloses numerous references directed to producing a preform of a valve body of a hollow valve comprising providing a workpiece and a forming punch and a protective coating is used during the process. 
(D) The level of ordinary skill. Applicant’s disclosure must be sufficient to enable a manufacturer of valve bodies having three-to-five years of experience to use the invention.
(E) The level of predictability in the art. The predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. The instant invention is within the mechanical arts. The mechanical arts are typically considered predictable (as compared to pharmaceutical arts). However, this predictability does not cure the lack of direction provided by the inventor, or the lack of working examples, that would allow one of ordinary skill to 
(F) The amount of direction provided by the inventor. The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.
Upon reviewing the instant application, the originally filed disclosure broadly describes producing a preform of a valve body comprising providing a workpiece and a punch. For example, the last line on page 28 of the substitute specification provided 09 September 2021, there is disclosure of the forming punch rotating about the workpiece to produce the preform. It is not until the last paragraph of page 31 that there is disclosure describing a protective coating used during the production method. This paragraph describes the punch comes into contact with the powder as illustrated in Figure 3. In the third paragraph on page 32 of the instant application, the powder used is Ti-Fe or titanium-iron and not iron oxide or titanium-fluoride as claimed. While it is appreciated that on page 32 there is a line reciting “other powder combinations instead of Ti-Fe are also conceivable in order to increase the cooling effect of the valve plate bottom…” there are no specifics about what powders are able to be used in this method to reach this result and no disclosure of iron oxide or Ti-F being usable.
	(G) The existence of working examples. As described in factor (F) above, Applicant’s originally filed application gives a broad disclosure of the use of a powder as a starting material of the protective coating without the specifics needed to practice the invention as recited in claim 11.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Since one of ordinary skill in the art would be uncertain as to the numerous powder combinations needed to provide a protective coating and thus be needed to perform the invention as recited in claim 11, claim 11 could not be performed without undue experimentation. 
	After considering all of the above factors claim 11, and based on their dependency claims 12-19, are not enabled by the originally filed disclosure. Since there are numerous pieces of art that disclose a production process of a valve body of a hallow valve comprising providing a workpiece and a forming punch, one of ordinary skill in the art, after reading Applicant’s specification, would not know how to practice Applicant’s specific production process that includes inserting a powder comprising iron oxide or Ti-F. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “providing a workpiece and a forming punch…compressive forming of the workpiece for creating said preform.” It is unclear if the forming punch 
	As previously discussed in the 112a rejection above, claim 11 recites “…a powder comprising iron oxide or Ti-F…” As taught by the instant application on page 32 paragraph 3, a powder used can be Ti-Fe. For further examination purposes, it will be interpreted that the powder may comprise Ti-Fe. 
	Claim 12 is improper as it refers to cancelled claim 1. For further examination purposes, it will be interpreted that claim 12 is dependent on claim 11.
Claim 15 recites the limitation "the valve plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 13-14 and 16-19 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over GB 543,573 hereinafter '573 in view of "Materials and Design" by Bolzoni et al. hereinafter Bolzoni.
	Regarding claim 11, ‘573 teaches a method for producing a preform of a valve body of a hollow valve (Title), comprising the following steps:
providing a workpiece (10) and a forming punch (21) (Fig 2; Pg 2, Ln 13-16, 56-61);
inserting a powder (14) as a protective coating between the workpiece (10) and the forming punch (21) (Fig 2; Pg 2, Ln 27-39); and
compressive forming of the workpiece (10) for creating said preform (24) (Fig 2-3; Pg 2, Ln 56-61, 116-126).
While ‘573 teaches other materials may be used as a powder (Pg 2, Ln 35-39), ‘573 does not explicitly teach the powder comprises iron oxide or Ti-Fe (noting the 112b interpretation above, this limitation is interpreted to read as “Ti-Fe” and not “Ti-F”).
Bolzoni teaches the automotive industry using titanium and its alloys processed by powder metallurgy (pg 318, first paragraph) and further teaches the green density and the green strength of Ti-Fe powders increase linearly with the increment of the applied pressure (pg 319, first column, section “3. Results and discussion”, second paragraph). 

	Regarding claim 12, ‘573 further teaches prior to inserting powder (14), a step of generating a cavity (11) in the workpiece is performed, into which cavity (11) the powder (14) is inserted (Fig 1-2; Pg 2, 16-21, 27-29).
Regarding claim 14, ‘573 teaches limitations of claim 11 as discussed above but does not explicitly disclose heating the powder to 1050-1200ºC.
Bolzoni teaches heating Ti-Fe powder to 1200ºC (pg 319, second column, third paragraph). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ‘573 such that the powder is heated to 1200ºC as taught by Bolzoni as heating the powder at this temperature yields a completely chemically homogenous material (see Bolzoni, pg 319, second column, third paragraph).
Regarding claim 15, ‘573 further teaches a powder combination (29) is effective for increasing the cooling effect of a valve plate bottom (12b) of the valve body (26), which combines with the valve plate (12a) to form a cooling layer (Fig 5; Pg 3, Ln 15-24).
Regarding claim 16, ‘573 further teaches a valve stem (13b) and a valve head (27a) with a valve plate (12a) and a valve plate bottom (12b) is formed in a further 
Regarding claim 17, ‘573 further teaches a diameter of the valve stem (13b) is reduced by swaging in a further method step by cold, semi-hot or hot forming (Fig 5; Pg 3, Ln 32-39). 
Regarding claim 18, ‘573 further teaches the workpiece (10) is a blank (Fig 1; Pg 2, Ln 13-16).
Regarding claim 19, ‘573 teaches a hollow valve (26) comprising a valve body, produced using the method according to claim 11 (Fig 5).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over '573 in view of Bolzoni as applied to claim 11 above, and further in view of Morii et al. (US 2014/0366373 A1) hereinafter Morii.
	Regarding claim 13, ‘573 teaches generating a cavity (11) in the workpiece (10) but does not explicitly disclose this step is performed by means of a hot forming process.
Morii teaches a method for producing a hollow engine valve (Title; Abstract) and further teaches generating a cavity (12c) is performed by means of a hot forming process (Fig 2a-2b; [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ‘573 and Bolzoni such that the cavity is generated by means of a hot forming process as taught by Morii to improve processing accuracy (see Morii, [0018]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726            

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726